Title: To John Adams from Oliver Wolcott, Jr., 11 July 1799
From: Wolcott, Oliver, Jr.
To: Adams, John



Sir.
Treasury Department July 11th. 1799.—

I have the honour to enclose the petition of John Sylvester, with a Report signed by the Secretaries of the Departments—The Attorney General being absent in Virginia, could not be consulted without a considerable delay.—
I have the honour to be / with the greatest deference / Sir, / your mo. obedt. servt.

Oliv. Wolcott Enclosure
                                                July 5. 1799
In pursuance of the direction of the President of the United States, communicated to the Secretary of the Treasury on the 15th of June 1799, the undersigned respectfully submit the following Report—
That the Petitioner John Sylvester of Massachusetts, was convicted in February last, before the Supreme Court of the said State, of the crime of uttering a counterfeit Note of the Bank of Massachusetts and was sentenced to Stand in the Pillory and be publickly whipped, which punishment has be inflicted—
That in June 1799, the said John Sylvester was also convicted at the Circuit Court of the United States, held at Boston, of the crime of uttering or passing two altered or counterfeit Bills of the Bank of the United States, payable at one of the Offices of Discount & Deposit of the said Bank, for which Offence he was sentenced to be imprisoned for twelve months and to pay a fine of one hundred Dollars with costs of prosecution.
The petitioner represents, that the forged Bank Notes, uttered or passed by him were received for a valuable consideration of a stranger who absconded before the fraud was discovered, and he prays, that in consideration of the punishment which he has received and his consent to serve in the Navy of the United States for such time as may be prescribed, that his crime may be pardoned and the sentence of the Circuit Court above mentioned, be discharged.
The Crime committed by the petitioner is defined by a statute passed June 27t 1798 to be felony, punishable by imprisonment at hard labour for a period not less than three years, nor more than ten years, or by imprisonment, not exceeding ten years and by fine not exceeding five thousand Dollars saving nevertheless the jurisdiction of the Courts of the individual States under the Laws thereof, which in several of the States have declared the said Offence, punishable with Death.
As by the sentence of the Circuit Court, the measure of punishment is far less considerable, than the Law would have authorized; as it may be presumed, the punishment suffered under the conviction before the State Court has already operated a considerable mitigation in favor of the petitioner; as the Crime is of a dangerous tendency and as the tender of service in the Navy cannot be accepted consistently with public policy, we are respectfully of opinion, that a pardon ought not to be granted—
All which is submitted / to the consideration of the / President of the United / States—
Timothy Pickering.Oliv. Wolcott.James McHenry.Ben Stoddert
                        
                    